ORDER

PER CURIAM.
Defendants John D. Stenger and Com-Sal, Inc. appeal from the judgment of the trial court in favor of Plaintiffs John J. Magner, Charles Stenger and Thomas Ortbal, Sr. on their action to recover amounts owed as former shareholders. We affirm.
An extended opinion would serve no prece-dential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).